

EXHIBIT 10.1


SHARE REPURCHASE AGREEMENT
THIS SHARE REPURCHASE AGREEMENT (this “Agreement”) is made and entered into as
of this 8th day of July, 2014, by and among the entity or entities set forth on
Exhibit A hereto (the “Sellers”), and Calpine Corporation, a Delaware
corporation (the “Purchaser”).
RECITALS
WHEREAS, each Seller desires to sell to the Purchaser, and the Purchaser desires
to purchase from each Seller, the number of shares of Common Stock, par value
$0.001 per share, of the Purchaser (“Common Stock”), set forth alongside each
Seller’s name on Exhibit A hereto on the terms and conditions set forth in this
Agreement (the “Repurchase Transaction”); and
WHEREAS, the board of directors of the Purchaser and the managing member (acting
through such member’s general partner) of each of Sellers have approved the
Repurchase Transaction.
NOW, THEREFORE, in consideration of the premises and the agreements set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
ARTICLE I
Sale and Purchase of Shares
Section 1.1    Purchase. Subject to the terms and conditions of this Agreement,
at the Closing (as defined below), each Seller shall sell, assign, transfer,
convey and deliver to the Purchaser, and the Purchaser shall purchase, acquire
and accept from each Seller, the number of shares of Common Stock set forth
alongside each Seller’s name on Exhibit A hereto (the “Shares”). The purchase
price for each Share shall be $23.5719 per share (the “Purchase Price”) and
$311,464,283 in the aggregate.
Section 1.2    Closing. The closing of the Repurchase Transaction (the
“Closing”) will take place at the Purchaser’s offices at 717 Texas Avenue, Suite
1000, Houston, Texas on such date as is mutually agreed by the Sellers and the
Purchaser but in no event later than the end of the third (3rd) full business
day after the date of this Agreement (the date of the Closing being referred to
as the “Closing Date”). At the Closing, (a) each Seller shall deliver or cause
to be delivered to the Purchaser all of the Seller’s right, title and interest
in and to the Shares (including, if applicable, via delivery in electronic
book-entry form through the facilities of the Depository Trust Company),
together with all documentation reasonably necessary to transfer to the
Purchaser the right, title and interest in and to the Shares; and (b) the
Purchaser shall pay to each Seller the aggregate Purchase Price in respect of
the Shares in cash by wire transfer of immediately available funds in accordance
with the wire transfer instructions provided by the Seller to the Purchaser.








--------------------------------------------------------------------------------



Section 1.3    Conditions. The obligations of the Purchaser and the Sellers to
consummate the Repurchase Transaction and to effectuate the Closing are subject
to the satisfaction of the following conditions at the time of the Closing:
(i)    the Repurchase Transaction will be made in accordance with, and not be in
contravention of, the terms of applicable federal and state securities laws and
regulations or any other applicable laws or regulations; and
(ii)     there shall be no suit, action, claim, investigation, inquiry or
proceeding instituted or threatened or an order, decree or judgment of any
court, arbitrator, agency or governmental authority rendered which (i) questions
the validity or legality of any transaction contemplated hereby, or (ii) seeks
to enjoin any transaction contemplated hereby.
(b)    This Agreement shall terminate automatically and be of no force or effect
if any of the conditions set forth herein is not satisfied as of the end of the
third (3rd) full business day after the date of this Agreement.
(c)    The conditions set forth herein shall be of no force or effect following
the Closing.
ARTICLE II

Representations and Warranties of each Seller
Each Seller hereby makes the following representations and warranties to the
Purchaser as to itself, each of which is true and correct on the date hereof and
as of the Closing Date and shall survive the Closing Date.
Section 2.1    Power; Authorization and Enforceability. The Seller is duly
incorporated or formed, validly existing and in good standing under the laws of
the state of its incorporation or formation, and has the requisite power,
authority and capacity to execute and deliver this Agreement, to perform its
obligations hereunder, and to consummate the transactions contemplated hereby.
(b)    This Agreement has been duly executed and delivered by the Seller and
constitutes a legal, valid and binding obligation of such Seller, enforceable
against such Seller in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization and other similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles.
Section 2.2    No Consents. The execution and delivery of this Agreement by the
Seller and the consummation by the Seller of the transactions contemplated
hereby do not require the consent, approval, authorization, order, registration
or qualification of, or (except for filings pursuant to Section 16 or Section 13
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
filing by the Seller with, any governmental authority or regulatory authority,



-2-



--------------------------------------------------------------------------------



including any stock exchange or self-regulatory organization, or court, or body
or arbitrator having jurisdiction over such Seller.
Section 2.3    No Conflicts. The execution and delivery of this Agreement by the
Seller and the consummation by such Seller of the transactions contemplated
hereby does not and will not constitute or result in a breach, violation or
default under, or cause the acceleration or termination of any obligation or
right of such Seller under (i) any agreement or instrument, whether written or
oral, express or implied, to which the Seller is a party, (ii) the Seller’s
organizational documents, or (iii) any statute, law, ordinance, decree, order,
injunction, rule, directive, judgment or regulation of any court, administrative
or regulatory body, governmental authority, arbitrator, mediator or similar body
on the part of the Seller, except, in each case, as would not reasonably be
expected to have an adverse effect upon the ability of the Seller to consummate
the Repurchase Transaction and perform its obligations under this Agreement.
Section 2.4    Title to Shares. The Seller is the sole legal owner of, and has
good and valid title to, the Shares and upon delivery to the Purchaser of the
Shares to be sold by the Seller to the Purchaser, against payment made pursuant
to this Agreement, good and valid title to such Shares, free and clear of any
lien, pledge, charge, security interest, mortgage, or other encumbrance or
adverse claim, will pass to the Purchaser.
Section 2.5    Sophistication of the Seller. The Seller (either alone or
together with its advisors) has such knowledge and experience in financial or
business matters that it is capable of evaluating the merits and risks of the
Repurchase Transaction. The Seller has had the opportunity to ask questions and
receive answers concerning the terms and conditions of the Repurchase
Transaction and the Shares and has had full access to such other information
concerning the Shares and the Purchaser as it has requested. The Seller has
received all information that it believes is necessary or appropriate in
connection with the Repurchase Transaction. The Seller is an informed and
sophisticated party and has engaged, to the extent the Seller deems appropriate,
expert advisors experienced in the evaluation of transactions of the type
contemplated hereby. The Seller acknowledges that the Seller has not relied upon
any express or implied representations or warranties of any nature made by or on
behalf of the Purchaser, whether or not any such representations, warranties or
statements were made in writing or orally, except as expressly set forth for the
benefit of the Seller in this Agreement.
ARTICLE III
Representations and Warranties of the Purchaser
The Purchaser hereby makes the following representations and warranties to each
Seller, each of which is true and correct on the date hereof and as of the
Closing Date and shall survive the Closing Date.
Section 3.1    Power; Authorization and Enforceability. The Purchaser is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has the requisite power, authority and capacity to
execute and deliver this Agreement, to perform the Purchaser’s obligations
hereunder, and to consummate the transactions contemplated hereby.



-3-



--------------------------------------------------------------------------------



(b)    This Agreement has been duly executed and delivered by the Purchaser and
constitutes a legal, valid and binding obligation of the Purchaser, enforceable
against the Purchaser in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization and other similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles.
Section 3.2    No Consents. The execution and delivery of this Agreement by the
Purchaser and the consummation by the Purchaser of the transactions contemplated
hereby do not require the consent, approval, authorization, order, registration
or qualification of, or (except for filings pursuant to the Exchange Act
following the date of this Agreement) filing by the Purchaser with, any
governmental authority or regulatory authority, including any stock exchange or
self-regulatory organization, or court, or body or arbitrator having
jurisdiction over the Purchaser.
Section 3.3    No Conflicts. The execution and delivery of this Agreement by the
Purchaser and the consummation by the Purchaser of the transactions contemplated
hereby does not and will not constitute or result in a breach, violation or
default under, or cause the acceleration or termination of any obligation or
right of such the Purchaser under (i) any agreement or instrument, whether
written or oral, express or implied, to which the Purchaser is a party, (ii) the
Purchaser’s organizational documents, or (iii) any statute, law, ordinance,
decree, order, injunction, rule, directive, judgment or regulation of any court,
administrative or regulatory body, governmental authority, arbitrator, mediator
or similar body on the part of the Purchaser, except, in each case, as would not
reasonably be expected to have an adverse effect upon the ability of the
Purchaser to consummate the Repurchase Transaction and perform its obligations
under this Agreement.
Section 3.4    Sophistication of Purchaser. The Purchaser has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the Repurchase Transaction. The Purchaser is an informed and
sophisticated party and has engaged, to the extent the Purchaser deems
appropriate, expert advisors experienced in the evaluation of transactions of
the type contemplated hereby. The Purchaser acknowledges that it has not relied
upon any express or implied representations or warranties of any nature made by
or on behalf of any Seller, whether or not any such representations, warranties
or statements were made in writing or orally, except as expressly set forth for
the benefit of the Purchaser in this Agreement.
ARTICLE IV
Miscellaneous Provisions
Section 4.1    Notice. All notices, requests, certificates and other
communications to any party hereunder shall be in writing and given to each
other party hereto and shall be deemed given or made (i) as of the date
delivered, if delivered personally, (ii) on the date the delivering party
receives confirmation, if delivered by facsimile or electronic mail (iii) three
(3) business days after being mailed by registered or certified mail (postage
prepaid, return receipt requested); or (iv) one (1) business day after being
sent by overnight courier (providing proof of delivery), to the



-4-



--------------------------------------------------------------------------------



parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 4.1).
If delivered to the Purchaser, to:
Calpine Corporation
717 Texas Avenue, Suite 1000
Houston, Texas 77002
Attention: W. Thaddeus Miller
Facsimile No.: 713 830 2001
with a copy to:    
White & Case LLC
1155 Avenue of the Americas
New York, NY 10036
Attention: Colin J. Diamond
Facsimile No.: (212) 354-8113
if to any Seller, to:


LSP Cal Holdings I, LLC
1700 Broadway, 35th Floor
New York, NY 10019
Attention: John Staikos
Facsimile No.: (212) 615-3440


Section 4.2    Entire Agreement. This Agreement and the other documents and
agreements executed in connection with the Repurchase Transaction shall
constitute the entire agreement between the parties with respect to the subject
matter hereof and shall supersede all prior agreements and understandings, both
written and oral, between the parties with respect to the subject matter of this
Agreement.
Section 4.3    Assignment; Binding Agreement. Neither this Agreement nor any of
the rights, interests or obligations hereunder shall be assigned, in whole or in
part, by either of the parties without the prior written consent of the other
party. Subject to the preceding sentence, this Agreement shall be binding upon,
inure to the benefit of, and be enforceable by, the parties hereto and their
respective successors and permitted assigns. Any purported assignment not
permitted under this Section 4.3 shall be null and void.
Section 4.4    Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties in separate counterparts, each of which when executed and
delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement. Copies of executed counterparts
transmitted by telecopy, telefax or electronic transmission shall be considered
original executed counterparts for purposes of this Section 4.4.



-5-



--------------------------------------------------------------------------------



Section 4.5    Governing Law; Waiver of Jury Trial; Limitation on Damages. THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN THE STATE
OF NEW YORK, REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE
PRINCIPLES OF CONFLICTS OF LAWS.
EACH OF THE PARTIES TO THIS AGREEMENT IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT.
NO PARTY SHALL BE LIABLE (IN CONTRACT OR IN TORT, INCLUDING NEGLIGENCE, STRICT
LIABILITY, INDEMNITY AND WARRANTY) FOR SPECIAL, INDIRECT, INCIDENTAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES IN CONNECTION WITH, ARISING OUT OF OR IN ANY
WAY RESULTING FROM SUCH PARTY’S PERFORMANCE, NONPERFORMANCE OR DELAY IN
PERFORMANCE OF ITS OBLIGATIONS UINDER THIS AGREEMENT OR FOR ANY FAILURE OF
PERFORMANCE RELATED HERETO, HOWSOEVER CAUSED. IN ADDITION, UNDER NO
CIRCUMSTANCES SHALL THE AGGREGATE LIABILITY OF SELLERS, ON THE ONE HAND, OR
PURCHASER, ON THE OTHER HAND, HEREUNDER OR IN CONNECTION HEREWITH EXCEED THE
AGGREGATE PURCHASE PRICE.


Section 4.6    No Third Party Beneficiaries or Other Rights. This Agreement is
for the sole benefit of the parties and their successors and permitted assigns
and nothing herein express or implied shall give or shall be construed to confer
any legal or equitable rights or remedies to any person other than the parties
to this Agreement and such successors and permitted assigns.
Section 4.7    Amendments; Waivers. This Agreement and its terms may not be
changed, amended, waived, terminated, augmented, rescinded or discharged (other
than in accordance with its terms), in whole or in part, except by a writing
executed by the parties hereto.
Section 4.8    Further Assurances. Each party hereto shall use its reasonable
best efforts to do and perform or cause to be done and performed all such
further acts and things and shall execute and deliver all such other agreements,
certificates, instruments, and documents as any other party hereto reasonably
may request in order to carry out the intent and accomplish the purposes of this
Agreement and the consummation of the transactions contemplated hereby.
Section 4.9    Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby. The parties shall endeavor in good faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions,
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.



-6-



--------------------------------------------------------------------------------



Section 4.10    Termination. This Agreement may be terminated and the Repurchase
Transaction abandoned at any time prior to the Closing by mutual written consent
of each party.
(Signatures appear on the next page.)





-7-



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.
THE PURCHASER:
 
Calpine Corporation
 
By:
/s/ ZAMIR RAUF
 
Name: Zamir Rauf
Title: Executive Vice President & Chief Financial Officer
 
 
 
 
THE SELLERS:
 
LSP Cal Holdings I, LLC
 
By:
/s/ DARPAN KAPADIA
 
Name: Darpan Kapadia
Title: Managing Director















--------------------------------------------------------------------------------




Exhibit A


Name
Number of Shares being Sold
LSP Cal Holdings I, LLC
13,213,372
 
 
 
 









